108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Kim Lee BONSTEEL, Petitioner.
No. 97-1108.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 27, 1997Decided March 13, 1997.

On Petition for Writ of Mandamus.  (No. CA-96-123-2-M)
Petition denied by unpublished per curiam opinion.  Kim Lee Bonsteel, Petitioner Pro Se.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


1
Richard Eaton Bonsteel petitioned this court for a writ of mandamus, on behalf of his brother, Kim Lee Bonsteel, alleging undue delay in the district court on his habeas corpus petition filed in May 1996.  The writ of mandamus is a drastic remedy and should only be granted in those extraordinary situations when no other remedy is available.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because there has been significant action in this case within the last six months of the filing of the instant petition, we find that there has been no unreasonable delay in the district court.  Therefore, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED